Citation Nr: 1516901	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  05-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, and to include as secondary to service-connected headache disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected headache disorder or to a psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from July 1967 to August 1971 and January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case has been before the Board multiple times, and in turn, has been remanded multiple times.  The Board has remanded the case in November 2008, November 2010, April 2013, December 2013, and June 2014 for additional development.  The Board is satisfied that there was at the very least substantial compliance with all of its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

In January 2014, the Veteran submitted a statement requesting that the matter of entitlement to a total rating based on individual unemployability (TDIU) be addressed after resolution of the current appeal.  Accordingly, this decision resolves the issues on appeal.  Therefore, as the issue of TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not shown in service or for several years thereafter; and the weight of the evidence is against a finding that it is at least as likely as not that the Veteran's diagnosed depressive disorder is etiologically related to either his active military service or to a service-connected disability.

2.  Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence is against a finding that it is at least as likely as not that the Veteran's diagnosed hypertension is etiologically related to either his military service or to a service-connected disability.
CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran has also provided numerous statements on behalf of his claim.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To the extent the Veteran has disagreed with any of the VA examinations, the Board notes that the recent examinations included a review of all the evidence of record and in fact an addendum was ordered to ensure that the Veteran's contentions were fully addressed.  As such, the Board finds that the examinations of record are adequate for rating purposes.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Depressive Disorder

For historical purposes, the Veteran submitted a claim for service connection for depressive disorder, which forms the basis of the current appeal, in a December 2006 response to a January 2006 rating decision, which denied service connection for posttraumatic stress disorder (PTSD).  The Veteran's claim for service connection for depressive disorder was denied in a March 2008 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.

The Veteran contends that his current depressive disorder is the result of active service, and later contended that his current depressive disorder was proximately due to his service-connected headaches.  The Veteran has submitted a number of statements regarding his onset of depression and has offered into evidence a poem and a letter from his deceased wife, both undated.

The Veteran's STRs from his first period of active duty show that in February 1965, August 1967, March 1969, June 1969, and July 1971, he specifically denied having depression, excessive worry, nervous trouble of any sort, frequent trouble sleeping, or frequent or terrifying nightmares on medical history surveys.  Likewise, STRs from his reserve duty between his periods of active service show he specifically continued to deny having depression, excessive worry, nervous trouble of any sort, frequent trouble sleeping, or frequent or terrifying nightmares on periodic medical history surveys completed in October 1974, September 1976, and June 1984.  Additionally, in July 1982, the Veteran specifically denied being depressed and the examiner noted that the Veteran did not appear depressed.  Likewise, after his second period of active duty which ended in September 1991, the Veteran continued to deny having depression, excessive worry, nervous trouble of any sort, frequent trouble sleeping, or frequent or terrifying nightmares.  In addition, the Veteran reported that he was in excellent health, took no medications, and denied having any significant medical history in July 1971, August 1975, July 1979, June 1981, June 1982, May 1983, June 1984, July 1984, June 1988, July 1988, and September 1991.

Of note, in many of the medical history surveys, the Veteran specifically reported having, or having had, non-psychiatric conditions.  Such a report by the Veteran suggests that he took time to consider the questions being asked by the surveys and demonstrates his willingness to report medical conditions were they present.  This lends weight to the Veteran's consistent denial of any psychiatric symptoms.
 
Similarly, examination reports from periodic physicals show normal psychiatric examinations in February 1965, January 1967, August 1867, July 1968, March 1969, June 1969, July 1971, July 1971, October 1974, September 1976, July 1980, July 1984, June 1988, and September 1991.

Thus, the evidence contained in the record is in direct conflict with the multiple statements from the Veteran concerning the onset of his depressive disorder.  In sum, the record shows no evidence of any psychiatric symptoms, complaints, treatment, or diagnoses from February 1965 through September 1991.  The Veteran's current contentions simply are not supported by the record.

The first evidence that the Veteran sought any type of psychiatric treatment is not until a June 2013 behavioral health visit.  He denied having any history of psychiatric treatment, but reported some "self-therapy" while working as a volunteer.  After conducting an interview and mental status examination, the examiner noted that the Veteran did not meet the criteria for any mental health disorder, including depressive disorder, but was diagnosed with alcohol abuse in sustained remission.  It is not until August 2013 that the Veteran reported he had over forty years of being depressed and was subsequently diagnosed with depressive disorder.   However, the examiner noted that the Veteran had a history of invalid psychological testing as well as other factors that brought the validity of the reports into question.

In January 2006, the Veteran was afforded a VA examination regarding PTSD.  The examination consisted only of a clinical interview and psychological testing.  The Veteran reported that his mother passed away in 2005.  He reported having some depressive symptoms.  The examiner noted that the Veteran appeared to meet the criteria for depressive disorder.  The examiner felt that while it may have been present in previous years, it certainly appeared exacerbated by his mother's passing.

In May 2013, the Veteran was afforded a VA examination.  The examination consisted of a review of the Veteran's claims file and medical records.  In addition, the examiner conducted an interview and mental status examination of the Veteran.  The Veteran denied receiving any formal treatment for any psychiatric problems.  The examiner did not indicate any mental health symptoms applied to the Veteran.  The examiner conducted psychological testing, but reported that it was grossly inconsistent with the Veteran's self-reports, his reports to his primary care provider, and his functioning, and the results were indicative of over-reporting.  The Veteran scored a 40 on the Beck Depression Inventory, indicating he would require psychiatric hospitalization due to his inability to care for himself independently, which the examiner noted was clearly not the case.  The examiner noted that the previous examiner's diagnosis of depression was incorrect and should have simply been bereavement, not a mental disorder.  The examiner concluded that the evidence indicated that the Veteran did not currently have, nor had he ever met the criteria for a mental disorder, including depression, and therefore, he did not have a mental disorder that could be related to active service.

In March 2014, the Veteran was afforded another VA examination.  The examination consisted of a review of the Veteran's claims file, STRs, military personnel records, and medical records, including the previous VA examinations.  In addition, the examiner conducted an interview and mental status examination of the Veteran.  The examiner noted that the Veteran reported a different mental health history than the one had presented during his May 2013 VA examination.  The Veteran reported having symptoms of depression that he believed began in 1969.  He reported seeking an alternative duty assignment after a crash of a B-52 with friends aboard.  However, the examiner reported, and the record confirms, that his duties were changed due to having a possible seizure disorder.  The Veteran described his mood as mildly to moderate depressed most of his adult life, which is again inconsistent with the evidence of record.  The examiner reported that the record contained no objective medical evidence supporting the Veteran's assertions that he began experiencing depression during his service.  In addition, the examiner noted that there was no documentation to suggest any relationship between the Veteran's headache symptoms and his symptoms of depression.  The Veteran was administered the Beck Depression Inventory-II, and the results were likely exaggerated somewhat compared to his presentation during the clinical interview.  The examiner opined that the Veteran's depressive disorder was less likely than not etiologically related to any active service as there was no objective evidence or profession medical opinion to indicate that the symptoms of depression occurring after military service are in any way related to any service event.  The examiner also opined that it was less likely than not that the Veteran's depressive disorder was caused by or aggravated by a service-connected disability.  Specifically, the examiner noted that there was no documentation indicating a relationship between the Veteran's service-connected headache symptoms and symptoms of depression.

In October 2014, the Veteran's claim file, including recently submitted poetry and greeting card from his late wife, were given to the March 2014 VA examiner for an addendum opinion.  Even after giving the Veteran every benefit and considering that the submitted evidence was written during his active service, the VA examiner continued to opine that the Veteran's depression was less likely than not incurred in or aggravated by the Veteran's service.  The examiner noted that creative writing and greeting cards do not document evidence of clinical depression, nor do they offer an etiological connection between his active service and subsequent symptomology.  The examiner concluded that the submitted evidence was not objective evidence of depression during the Veteran's service.

Based upon the evidence of record, the Board finds that the totality of the evidence fails to support a diagnosis of depressive disorder that is etiological related to his active service or to his service-connected headaches.  It is true that a diagnosis of depressive disorder has been listed.  Such was identified as early as the January 2006 VA examination.  However, after interviewing and examining the Veteran and reviewing the clinical record, the latest VA examiner explicitly concluded that the Veteran's depression was not caused by or aggravated by a service-connected disability, nor was any documentation indicating a relationship between the Veteran's service-connected headache symptoms and symptoms of depression.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for her opinions.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

There is likewise no evidence that an acquired psychiatric disorder, to include depressive disorder, had its onset in service or within a year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms in service, at discharge, during his reserve service, or after his separation from service until years later.  There is also no competent medical opinion of record which relates the Veteran's depressive disorder to his service.  To the contrary, as stated, VA examiners have clearly and consistently found no relationship between the Veteran's depressive disorder and his active service.

The Veteran contends that he has an acquired psychiatric disorder related to his service or due to his service-connected headaches.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Although the Board acknowledges that the Veteran is competent to report symptoms such as feeling depressed, there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis, such as major depressive disorder.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating or diagnosing psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. The Veteran's lay opinions are also outweighed by the medical opinion of record. 

As such, the criteria for service connection for an acquired psychiatric disability have not been met, and the Veteran's claim is denied.

Hypertension

For historical purposes, the Veteran's claimed service connection for hypertension secondary to his service-connected headaches in a November 2004 statement, which was denied in a January 2006 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

There is no objective evidence of record that links the Veteran's current hypertension to his active service.  His STRs, while they show elevated blood pressure readings at times, do not show a diagnosis of hypertension.  In fact, the Veteran specifically denied having high blood pressure in February 1965, August 1967, March 1969, June 1969, July 1971, October 1974, August 1975, September 1976, June 1984, July 1988, and September 1991.  Through his active service and reserve service, he had normal examinations of his heart.

The record contains no diagnosis of hypertension until 2004, more than a decade removed from his second period of active duty, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  There is also no medical evidence linking the Veteran's hypertension to his active service, and he has not submitted any medical opinion that relates his hypertension to service.  See Shedden supra.  

The Veteran does not contend the contrary.  In a November 2004 statement, the Veteran felt that his hypertension was due to his service-connected headaches and did not contain an allegation that his hypertension had its onset in service or within a year of service discharge or was otherwise etiologically related to his active service.  Rather, his sole contention has been that his hypertension is proximately due to, or a result of, his service-connected headaches, and later due to a psychiatric disability, which as discussed above, is not a service-connected disability and need not be discussed further.

In November 2005, the Veteran underwent a VA examination for the specific purpose of obtaining an opinion as to whether or not his hypertension was proximately due to or the result of his headaches.  The examiner opined that is was as not as likely as not that the Veteran's hypertension was caused by his service-connected headaches.

In April 2010, an addendum opinion was offered by a different VA examiner.  The examiner noted that the Veteran was diagnosed with hypertension in 2004.  The examiner opined the Veteran's hypertension was less likely than not secondary to his service-connected headaches or the medications that was taken for his service-connected headaches, which was not shown to elevate blood pressure.  The examiner observed that the Veteran had a number of risk factors for hypertension, including obesity, alcohol abuse, personal stress, and a stressful job.  The examiner added that hypertension in approximately 95% of cases is essential and can have an unknown cause.  Stress aging obesity high sodium diet, genetics sedentary lifestyle
Etc. are all risk factors.

The Veteran has not submitted any evidence supporting his contention that his hypertension is proximately due to or the result of his service connected headaches.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his hypertension was caused by his service-connected headaches or the medications related to his service-connected headaches.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his hypertension is proximately due to his service connected headaches.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and kidney function studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorder such as hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As such, the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.






ORDER

Service connection for a psychiatric disorder, to include depression, is denied.

Service connection for hypertension, to include as secondary to service connected headaches, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


